Citation Nr: 0815117	
Decision Date: 05/07/08    Archive Date: 05/14/08

DOCKET NO.  07-24 229A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.   

2.  Entitlement to service connection for right eye open 
angle glaucoma. 

3.  Entitlement to service connection for residuals of a nose 
fracture.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Rose, Counsel 



INTRODUCTION

The veteran served on active duty from March 1943 to February 
1946.  The veteran's motion for advancement on the docket was 
granted in April 2008.

This case comes to the Board of Veterans' Appeals (Board) 
from rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida.  


FINDINGS OF FACT

1.  A hearing loss is not shown to be present in service, for 
many years following separation from service, and is not 
otherwise related to service.

2.  Right-eye open-angle glaucoma was first exhibited many 
years after the veteran's separation from his military 
service and is not shown to be related to service.

3.  Residuals of a nose fracture are not shown. 


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred or aggravated 
during active service, and a sensorineural hearing loss may 
not be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3,159, 3.303, 3.307, 3.309, 3.385 (2007).    

2.  Right eye open-angle glaucoma was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).

3.  Residuals of a nose fracture were not incurred or 
aggravated in service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In correspondence dated March 2006 and March 2007, the RO 
satisfied its duty to notify the veteran under 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2007).  
Specifically, the RO notified the veteran of: information and 
evidence necessary to substantiate the claims for service 
connection; information and evidence that VA would seek to 
provide; and information and evidence that the veteran was 
expected to provide.  The veteran was instructed to submit 
any evidence in his possession that pertained to his claims.

VA has done everything reasonably possible to assist the 
veteran with respect to her claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service medical records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The veteran has been medically 
evaluated in conjunction with his claims.  The duties to 
notify and assist have been met.

In light of the Board's denial of the veteran's claims, no 
additional disability ratings or effective dates will be 
assigned, so there can be no possibility of any prejudice to 
the veteran under the holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  For the above reasons, 
it is not prejudicial to the veteran for the Board to proceed 
to finally decide the issues discussed in this decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2007) (harmless 
error).



II.  Service Connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002). Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2007).

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then showing of continuity after 
discharge is required to support the claims.  38 C.F.R. § 
3.303(b).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record. 38 U.S.C.A. § 7104(a).  
When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.



Bilateral Hearing Loss and Right Eye Open-Angle Glaucoma

The veteran asserts that he is entitled to service connection 
for bilateral hearing loss, which he attributes to military 
noise exposure.  

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the above 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2007).

Service connection will also be presumed for certain chronic 
diseases, including sensorineural hearing loss, if manifest 
to a compensable degree within one year after discharge from 
service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2007).

In Hensley v. Brown, 5 Vet. App. 155 (1993), the United 
States Court of Appeals for Veterans Claims (Court) stated 
that 38 C.F.R. § 3.385 does not preclude service connection 
for a current hearing disability where hearing was within 
normal limits on audiometric testing at separation from 
service.  Id. at 159.  The Court explained that, when 
audiometric test results at the veteran's separation from 
service do not meet the regulatory requirements for 
establishing a "disability" at that time, the veteran may 
nevertheless establish service connection for a current 
hearing disability by submitting competent evidence that the 
current disability is causally related to service.  Id. at 
160.  The Court cited with approval a medical text, which 
states that the threshold for normal hearing is zero decibels 
to 20 decibels and higher threshold levels indicate some 
degree of hearing loss.  Id. at 157.

Service medical records are negative for abnormal findings or 
treatment involving the eyes or ears.  Separation examination 
in February 1946 indicated that the eyes were normal on 
evaluation.  Ear testing, whispered voice, resulted in normal 
findings.  

There are no post-service medical records dated prior to 
2003.  Private medical records from 2003 demonstrate a 
diagnosis of right-eye glaucoma.  An April 2006 private 
audiological evaluation indicated a diagnosis of bilateral 
hearing loss.  VA examination in July 2006 confirmed a 
diagnosis of bilateral hearing loss. 

VA examination in July 2006 noted a history of noise exposure 
while service in the military.  The veteran was exposed to 40 
millimeter guns and he worked in an engine room without 
hearing protection.  The veteran denied occupational and 
recreational noise exposure.  However, the examiner found 
that without detailed audiometric records in the military, a 
relationship between his current bilateral hearing loss and 
noise exposure in service cannot be made without resorting to 
mere speculation.  

Upon review, right-eye open-angle glaucoma was first 
diagnosed many years after the veteran's separation from his 
military service.  The Board recognizes the veteran's 
statements in his notice of disagreement that he was exposed 
to bright sunny days overseas doing search and rescue 
missions without eye protection.  However, the record 
contains no evidence of eye treatment or diagnosis in 
service, or for many decades following service.  There is 
also no competent medical evidence relating his current right 
eye disease to service. 

For the bilateral hearing loss claim, hearing loss is not 
shown to be present in service, for many years following 
separation from service, and is not otherwise related to 
service.  The Board recognizes the veteran's statement that 
he has had hearing problems that have progressed since 
service.  While exposure to loud noises in service is noted 
by the VA examiner, no hearing problems are noted in the 
medical record at the time of separation from service.  
Further, the private audiological report in April 2006 noted 
that the veteran reported that he worked in noisy plants 
throughout his civilian career as well and that he noticed a 
decrease in his hearing about 30 years earlier (or about 30 
years after service discharge).  The veteran did not report 
these facts to the VA examiner.  The veteran's statements of 
post-service noise exposure and the date of onset of hearing 
difficulty to his private physician are inconsistent with his 
statements to the VA examiner.  Nevertheless, no etiological 
relationship is established in this case as service medical 
records do not reveal hearing loss and the first diagnosis of 
hearing loss is noted many decades after separation from 
service.  


Residuals of Nose Fracture

In support of his claim, the veteran indicated in his notice 
of disagreement that he broke his nose in the Navy, although 
the exact time is not known.  He recalled that it occurred at 
sea in the Southern Pacific ocean.  While the veteran is 
competent to attest that he had a nasal injury in service, he 
is not competent to diagnose a nasal fracture.  

Service medical records do not show treatment for nose 
fracture.  Separation examination report in February 1946 is 
negative for residuals for a fractured nose.  Examination of 
the nose was reported as normal.  Post-service medical 
records, both VA and private, fail to show treatment or 
diagnosis of residuals from a nose fracture.  

Upon review, the record does not show that the veteran 
received treatment for a fractured nose in service.  While 
the Board acknowledges the veteran's assertions,  it is not 
noted in the separation examination report that the veteran 
fractured his nose.  Regardless, no current residuals of a 
nose fracture were shown.  As noted above, it is essential 
that there be a current disability in order to establish 
service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); see also Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  As current residuals of a nose fracture has not 
been shown, service connection must be denied.

Conclusion

Based upon the above, the preponderance of the evidence is 
against the service connection claim for bilateral hearing 
loss, right eye open-angle glaucoma, and residuals of a nose 
fracture, and the claims must be denied.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.  The Board declines to obtain a medical 
nexus opinion with respect to the service connection claim 
for right eye open-angle glaucoma or residuals of a nose 
fracture because there is no evidence of such conditions in 
service, on separation examination from active duty service, 
or for several years following service.  There is also no 
true indication that right eye open-angle glaucoma is 
associated with service, and current findings of residuals of 
a nose fracture is not shown.  See Charles v. Principi, 16 
Vet. App. 370 (2002).  Service connection may not be based on 
a resort to pure speculation or even remote possibility.  See 
38 C.F.R. § 3.102 (2007).  The duty to assist is not invoked, 
even under Charles, where "no reasonable possibility exists 
that such assistance would aid in substantiating the claim."  
38 U.S.C.A. § 5103A(a)(2).  Thus, the additional delay in the 
resolution of this case from a remand to obtain a nexus 
opinion would not be justified.


ORDER

The appeal is denied. 



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


